Daggett, J.
I. Is the defendant estopped or barred, by the matter appearing in the replication ? The case is embarrassed, by the decree of the county court. That court, instead of finding the facts specially, agreeably to the requirements of the statute, founded their decree on the general finding, that none of the facts were true. The words are : “ All and singular the facts are untrue.” This could not have been so ; for there are many of the facts thus found untrue, which the plaintiff now makes the basis of his bill. This is obvious upon inspection. It may then be well doubted if such a finding of the county court can avail more than if it had been embraced under the general expression — all the material facts are untrue — which would leave it in the power of the county court to decide definitively on the question, what facts are material, and thus preclude a revision by the court above. The statute on this subject is very particular. “ It shall be the duty of the courts of equity to cause the facts on which they found their decrees to appear on the record, either from the plead*383ings or decree.” St at. 196. sect. 2. This clause was introduced into our statutes in 1801, for the purpose of preventing the evil above suggested. It may be doubted, then, if such a finding of facts does necessarily import more than that certain facts, essential, in the opinion of the court, were not found. Now, among those facts necessary to be proved, to give the court jurisdiction, is the fact, that the matter in demand was of less value than 335 dollars. This fact being by the county court found untrue, it resulted necessarily, that they had no jurisdiction ; and then they might well find all the other facts untrue.
There are two answers attempted to be given to this reasoning. First, it is urged, if the defendant will proceed to try his cause before a court of general jurisdiction, without availing himself of a plea to the jurisdiction, he shall not be permitted to avail himself of it on the merits, or in any subsequent stage of the proceedings. This answer comes quite too late. In Griswold v. Mather, 5 Conn. Rep. 435. and Wells v. Watson, 5 Conn. Rep. 468. the judgments of the superior court were reversed, because it did not appear, that the value of the property was greater than 335 dollars.
Secondly, it is said, that the court might have had jurisdiction ; for the averment in the bill is only that the value of the matter or thing in dispute is less than 335 dollars ; whereas the law vests the court with jurisdiction in those cases where the value of the property does not exceed 335'dollars. This isa mere apex of the law, and the terms, doubtless, are understood as synonymous.
But can this decree of the county court be a bar or an es-toppel ? This question appears to be settled, by the decision in Smith v. Sherwood, 4 Conn. Rep. 278. “ To constitute an estoppel by a former judgment, the precise point which is to create the estoppel, must have been put in issue and decided.” Nor is it a bar ; for in Church v. Leavenworth, 4 Day 274. and Manny v. Harris, 2 Johns. Rep. 24. it was decided, that to make a verdict evidence, it must appear that the same point was directly in issue between the parties, and was found by the jury.
2. Could the fact of the mistake in the deed be proved by parol evidence 1 This point is so clear, that it cannot be necessary to illustrate it. The doctrine ought to be considered at rest, if repeated decisions, here and elsewhere, can make it *384so. In Gillespie & ux. v. Moon, 2 Johns. Ch. Rep. 585. Chapman v. Allen, Kirby 400. Matson v. Parkhurst, 1 Root 404. Cook v. Preston, 2 Root 78. Peters &. al. v. Goodrich, 3 Conn. Rep. 146. 150. Washburn v. Merrills, 1 Day 139. and Avery & ux. v. Chappel & al. 6 Conn. Rep. 270. it was decided, that a mistake in a deed or other writing may be shewn, by parol testimony. The proof, to be sure, must be explicit, and entirely satisfactory.
3. Has the plaintiff any merits ? What is the object of this bill ? It is to compel the defendant to accept his money before it is due, and relinquish his security. In other words, it is to substitute another contract for that which the parties have entered into. It will be in vain to search for authorities to that effect. None are shewn. It is opposed to the whole doctrine of contracts. A solitary case is cited. Talbot v. Brad-dill, l Vern. 183. 394. In that case, the Lord Keeper permitted a man to redeem before the day of payment in the deed, on the ground that the bargain was unreasonable, after the lapse of twenty-five years, and when the yearly income of the premises exceeded the interest of the money. It is surely too bald to insist, that the obligor, by his own act, may discharge the contract before it is due. We might next expect to be pressed, on some real or imaginary equity, to enforce the payment of money before it is due, or to permit an obligor to be discharged upon payment of fifty per cent, of the sum due.
I would, therefore, advise the superior court, that there is no sufficient bar or estoppel set forth ; that parol evidence was properly admitted to shew the mistake in the deed ; and that the plaintiff’s bill is insufficient, and that it be dismissed with costs.
The other Judges were of the same opinion.
Bill to be dismissed.